Appellate Case: 19-1190     Document: 010110659310       Date Filed: 03/18/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  HIGHLANDS RANCH
  NEIGHBORHOOD COALITION, a
  Colorado non-profit corporation,

        Plaintiff - Appellant,

  v.                                                          No. 19-1190
                                                     (D.C. No. 1:16-CV-01089-RM)
  JOHN M. CATER, in his official capacity                      (D. Colo.)
  as the Division Administrator, Colorado
  Division of the Federal Highway
  Administration; FEDERAL HIGHWAY
  ADMINISTRATION; SHOSHANNA
  LEW, in her official capacity as the
  Executive Director of the Colorado
  Department of Transportation;
  COLORADO DEPARTMENT OF
  TRANSPORTATION,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HOLMES, BACHARACH, and EID, Circuit Judges.
                   _________________________________

       This appeal considers whether defendants-appellees, the Colorado Department

 of Transportation and the Federal Highway Administration (“the Agencies”), violated

 the National Environmental Policy Act (NEPA), 42 U.S.C. § 4321 et seq., and the


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 19-1190     Document: 010110659310       Date Filed: 03/18/2022    Page: 2



 Administrative Procedure Act (APA), 5 U.S.C. § 551 et seq., by implementing only

 short-term measurements to assess the noise impact of a highway-expansion project.

 For the following reasons, we affirm the district court’s order approving the

 Agencies’ decision.

                                            I.

       Colorado is expanding a state highway through the southwestern part of the

 Denver metropolitan area. Because the expansion project involves federal funds, the

 Agencies must comply with applicable federal law. Specifically, NEPA regulations

 require the Agencies to perform an Environmental Assessment (“EA”) to determine

 whether noise from the expanded highway would significantly impact the

 surrounding areas. 40 C.F.R. § 1501.5; see also WildEarth Guardians v. Conner, 920

 F.3d 1245, 1251 (10th Cir. 2019) (requiring an agency to submit an assessment of

 any action that may affect the environment, unless the answer to the initial inquiry of

 “whether the proposed action will significantly affect the environment” is

 “immediately apparent”).

       To complete this assessment, Federal Highway Administration regulations

 direct the Agencies to follow Colorado’s state-specific guidelines for evaluating

 noise levels. See 23 C.F.R. § 772.7(b) (requiring state-highway agencies to develop

 and implement noise-evaluation policies consistent with federal regulations). These

 state-specific guidelines, found in Colorado’s 2015 Noise Analysis and Abatement

 Guidelines (“the Guidelines”), require the Agencies to (1) identify the areas that will

 be affected by traffic noise, (2) evaluate the noise using Traffic Noise Model (TNM)

                                            2
Appellate Case: 19-1190     Document: 010110659310        Date Filed: 03/18/2022     Page: 3



 software, and (3) validate the TNM with noise measurements. See App’x Vol. VI at

 1282–92.

       At the heart of this dispute is step three: noise validation. The Agencies

 determined that sections 3.2.2 and 3.3 of the Guidelines permitted validation of the

 TNM using short-term noise measurements. Section 3.2.2 addresses modifications to

 existing roadways, and it requires the Agencies to perform at least two noise

 measurements. This section does not require a particular measurement method;

 instead, it requires only that the measurements “best illustrat[e] the existing traffic

 noise environment.” Id. at 1288. Section 3.3 explains that in order to optimize the

 TNM’s ability to “determine the worst-hour existing noise levels and predict . . .

 future noise levels,” field measurements are compared to the TNM’s results. Id.

 Taking these sections together, the Agencies determined that short-term noise

 measurements would best represent traffic noise.

       After performing only short-term measurements, the Agencies drafted an EA

 concluding that noise-mitigation measures would be needed only in select areas along

 the highway. The Agencies then submitted the EA for public comment. During this

 comment period, the public raised concerns about noise mitigation. In response, the

 Agencies conducted long-term noise measurements. The Agencies did not

 incorporate the long-term measurements in the final assessment, but they noted that

 the results from the long-term measurements did not necessitate any changes. After

 the close of the public-comment period, the Agencies released a Finding of No



                                             3
Appellate Case: 19-1190    Document: 010110659310       Date Filed: 03/18/2022    Page: 4



 Significant Impact (“FONSI”) with respect to the traffic noise and continued with the

 expansion project. 1

       Plaintiff-appellant, the Highlands Ranch Neighborhood Coalition (“the

 Coalition”), is a group of residents who live in the areas along the highway that will

 not receive noise-mitigation measures. The Coalition contends that the Agencies’

 decision to use only short-term noise measurements violated NEPA. Specifically, the

 Coalition points out that the Guidelines contain a 2006 Traffic Noise Model Users

 Guide (“the Users Guide”) and argues that section 4.0 of the Users Guide requires

 both short- and long-term noise measurements to validate the TNM. Accordingly,

 the Coalition sought judicial review of the Agencies’ EA and FONSI.

       The district court determined that the Agencies could rely on only short-term

 noise measurements but needed to provide a rational basis for doing so. The district

 court then issued two remand orders instructing the Agencies to outline and support

 their rationale for using short-term measurements. After the second remand, the

 district court affirmed the Agencies’ decision and determined that the Users Guide

 was discretionary “by its own terms.” App’x Vol. V at 953. Thus, the Agencies need

 only “consider[]” the Users Guide. Id. at 950 (emphasis in original). Because the




       1
         Under NEPA, if an agency’s EA indicates that the proposed action will not
 significantly impact the environment, the agency issues a FONSI. 40 C.F.R.
 §§ 1501.6(a), 1508.13. If the EA concludes that the proposed action will
 significantly impact the environment, the agencies must prepare an environmental
 impact statement, which requires more extensive analysis than the EA. Id.
 §§ 1501.5(c)(1), 1502 (detailing requirements for impact statements).
                                            4
Appellate Case: 19-1190     Document: 010110659310        Date Filed: 03/18/2022     Page: 5



 Agencies showed that they considered the Guide, the district court affirmed. The

 Coalition appeals.

                                            II.

       The Coalition argues that the Agencies’ decision to use only short-term noise

 measurements violated NEPA. Because NEPA does not provide a private right of

 action, we evaluate the Agencies’ NEPA compliance according to the APA. See

 High Country Conservation Advocs. v. U.S. Forest Serv., 951 F.3d 1217, 1222 (10th

 Cir. 2020). Under the APA, we review the district court’s decision de novo and set

 aside the Agencies’ NEPA determination only if it “fails to meet statutory,

 procedural or constitutional requirements, or . . . is arbitrary, capricious, an abuse of

 discretion, or otherwise not in accordance with law.” Id. (quoting N.M. Cattle

 Growers Ass’n v. U.S. Fish & Wildlife Serv., 248 F.3d 1277, 1281 (10th Cir. 2001)).

       We apply this standard “by asking whether [the Agencies’] method of

 analyzing environmental effects ‘had a rational basis and took into consideration the

 relevant factors.’” WildEarth Guardians, 920 F.3d at 1257 (quoting Utah Shared

 Access All. v. U.S. Forest Serv., 288 F.3d 1205, 1212–13 (10th Cir. 2002)).

 Ultimately, we are concerned only with whether the Agencies made a reasoned

 decision, not whether the Agencies made the best decision. See High Country

 Conservation Advocs., 951 F.3d at 1223. In performing this review, “we accord

 agency action a presumption of validity; the burden is on the petitioner to

 demonstrate that the action is arbitrary and capricious.” Copar Pumice Co. v.



                                             5
Appellate Case: 19-1190     Document: 010110659310        Date Filed: 03/18/2022     Page: 6



 Tidwell, 603 F.3d 780, 793 (10th Cir. 2010).

       The Coalition challenges the Agencies’ decision to use only short-term

 measurements on two grounds. First, the Coalition argues that the Agencies’

 decision to use only short-term measurements contravenes section 4.0 of the Users

 Guide. Second, the Coalition argues that the Agencies’ decision is not adequately

 supported by the record.

                                             a.

       The Agencies relied on sections 3.2.2 and 3.3 of the Guidelines to perform

 only short-term measurements, but the Coalition does not address these sections.

 Instead, it focuses on the Users Guide, arguing that the Guide and the Guidelines

 “must be read together.” Aplt. Br. at 18. Specifically, the Coalition points to section

 4.0 of the Users Guide, which provides three “levels of validation” for validating the

 TNM: (1) measurement results from similar projects, (2) short-term noise

 measurements, and (3) short- and long-term measurements. App’x Vol. VI at 1356.

 Section 4.0 then states that the third level applies to “large corridor projects.” Id.

 Therefore, the Coalition reasons, because the highway expansion is a large-corridor

 project, the Users Guide requires both short-term and long-term measurements, and

 the Agencies’ failure to conduct both types of measurements was arbitrary and

 capricious.

       The Agencies do not dispute that the documents can be read together. Instead,

 the Agencies argue—consistent with the district court’s order—that the Users Guide

 is discretionary, not mandatory. For support, the Agencies note that the introduction

                                             6
Appellate Case: 19-1190    Document: 010110659310       Date Filed: 03/18/2022    Page: 7



 to the Users Guide states that it “provides recommendations on the application of the

 [TNM]” and also describes section 4.0 as providing “[r]ecommendations.” Id. at

 1331. The Agencies also point out that section 4.0 frames the validation levels as

 items “to consider,” not as binding requirements. Id. at 1356. On reply, the

 Coalition does not address these arguments. Instead, the Coalition argues that if the

 Agencies are not required to follow the validation methods in the Users Guide, then

 the Guide becomes “essentially worthless.” Reply Br. at 13.

       In our view, the Agencies accurately represent that the Guide provides

 recommendations, not requirements. The Coalition does not dispute the plain

 meaning of the Users Guide or explain why the methods laid out in the Guide should

 be treated as requirements. Accordingly, the Coalition has not carried its burden of

 showing that the Agencies acted arbitrarily and capriciously by declining to follow

 the discretionary Users Guide.

                                           b.

       Since the Users Guide is discretionary, the remaining question is whether the

 Agencies put forth enough evidence to justify performing only short-term

 measurements. To answer this question, we ask whether the decision “had a rational

 basis and took into consideration the relevant factors.” WildEarth Guardians, 920

 F.3d at 1257 (quoting Utah Shared Access All., 288 F.3d at 1212–13).

       The Coalition does little to undermine the Agencies’ decision. The Coalition

 repeatedly notes that the Agencies had to follow state-specific guidelines for noise

 evaluations. But the Coalition does not dispute that the Agencies did, indeed, follow

                                            7
Appellate Case: 19-1190    Document: 010110659310       Date Filed: 03/18/2022      Page: 8



 Colorado’s guidelines. As a result, the Coalition’s point about state-specific

 guidelines does nothing to satisfy its burden of showing that the Agencies acted

 arbitrarily and capriciously.

       The Coalition also argues that the Agencies acted arbitrarily and capriciously

 by ignoring the Users Guide. But the record belies this assertion. The Agencies did

 consider the Users Guide; in fact, they described it as a “reference document” when

 responding to public comments on the expansion. App’x Vol. I at 137. The

 Coalition inaccurately equates the Agencies’ decision not to follow the Users Guide

 with a decision to completely ignore the Guide.

       Next, the Coalition argues that the Agencies’ decision to rely on only short-

 term testing cannot be well-founded because the Users Guide is an authoritative

 document that was developed after four years of studying noise-evaluation measures.

 But our concern is whether the Agencies’ provided a well-reasoned decision, not

 whether it implemented the best method. See WildEarth Guardians, 920 F.3d at

 1256–57.

       The Agencies argue that the short-term measurements from sections 3.2.2 and

 3.3 of the Guidelines follow more recent methodology and guidance from the Federal

 Highway Administration. For support, the Agencies point to the declarations of

 Jordan Rudel, a Region 1 Environmental Program Manager at the Colorado

 Department of Transportation, and Lawrence Sly, a Senior Project Manager at Jacobs

 Engineering. According to both Rudel and Sly, short-term noise measurements

 accurately provide data for highways with consistent traffic flow. Additionally,

                                            8
Appellate Case: 19-1190    Document: 010110659310        Date Filed: 03/18/2022     Page: 9



 Stephanie Gibson, an Environmental Program Manager at the Federal Highway

 Administration’s Colorado Vision Office, stated in her declaration that the Users

 Guide served a limited purpose: to provide “‘standard validation practices’ . . . only

 if the model fails to validate in any given noise analysis.” App’x Vol. V at 1039.

 The Coalition does not respond to this testimony beyond reiterating its position that

 the Agencies cannot justify deviating from the mandatory Users Guide.

       The Agencies’ action withstands our de novo review. The use of short-term

 measurements comports with the plain language of the Guidelines and the Users

 Guide. It is also substantiated by declarations confirming that short-term noise

 measurements are appropriate. Accordingly, the Agencies’ explanation for the use of

 short-term measurements was neither arbitrary nor capricious.

                                           III.

       Because the Coalition failed to show that the Agencies acted arbitrarily and

 capriciously by evaluating the highway noise using short-term measurements, we

 AFFIRM the district court.


                                             Entered for the Court


                                             Allison H. Eid
                                             Circuit Judge




                                            9